Exhibit 10.1

 

LEHMAN BROTHERS HOLDINGS INC.

 

May 4, 2009

NBSH Acquisition, LLC

c/o Neuberger Berman Group LLC

605 Third Avenue

New York, New York 10158

 

Re:

Second Amendment to Unit Purchase Agreement, dated as of December 1, 2008

Ladies and Gentlemen:

Reference is made to that certain Unit Purchase Agreement, dated as of December
1, 2008, as previously amended by the Amendment dated as of December 19, 2008
(the “First Amendment”), by and between NBSH Acquisition, LLC, a Delaware
limited liability company, and Lehman Brothers Holdings Inc., a Delaware
corporation (collectively, the “Purchase Agreement”). Capitalized terms used,
but not otherwise defined herein, shall have the meanings ascribed to such terms
in the Purchase Agreement.

Accordingly, LBHI and the Company have agreed to make certain amendments to the
Purchase Agreement. Pursuant to Section 10.3 of the Purchase Agreement, the
Purchase Agreement is hereby amended as follows:

 

1.

Schedule I of the Purchase Agreement (Business Entities) is hereby amended and
restated in its entirety as attached hereto.

 

2.

Schedule 1.1(c) of the Purchase Agreement (Included Businesses and Funds) is
hereby amended and restated in its entirety as attached hereto.

 

3.

Schedule 1.1(d) of the Purchase Agreement (Excluded Businesses and Funds) is
hereby amended and restated in its entirety as attached hereto. For purposes of
clarification, any Liabilities arising from or relating to any of the businesses
and Funds set forth on Schedule 1.1(d) shall be treated as “Excluded
Liabilities”, notwithstanding that LBHI or any of its Affiliates may no longer
own (directly or indirectly) as of the Closing Date any such business or Fund,
including in the event that such business or Fund is owned (directly or
indirectly) from and after the Closing Date by Neuberger Berman Group LLC or any
of its Subsidiaries.

 

4.

The Purchase Agreement is hereby amended by adding thereto as Schedule 1.1(k)
the schedule attached hereto as Exhibit A.

 

 



 

--------------------------------------------------------------------------------





 

5.

Schedule 1.1(j) of the Purchase Agreement (Transferred Real Property Leases) is
hereby amended and restated in its entirety as attached hereto.

 

6.

The definition of “Acquired Subsidiary” in Section 1.1 of the Purchase Agreement
is hereby amended and restated in its entirety to read as follows:

“Acquired Subsidiary” means each of the Business Entities and their respective
Subsidiaries, the equity interests of which are, or will be, acquired directly
or indirectly by the Company pursuant to the Contribution or pursuant to any
other transaction contemplated hereby.

 

7.

The definition of “Closing Net Working Capital” in Section 1.1 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“Closing Net Working Capital” means, as of the Closing, the sum (which may be a
positive or negative number) of (i) the sum of the aggregate current assets of
each member of the Company Group (other than Cash), minus (ii) the sum of the
aggregate current Liabilities of each member of the Company Group (which shall
not include any income Tax Liabilities), in each case determined in accordance
with GAAP applied on a basis consistent with past practice, except that
compensation accruals for estimated deferred compensation liabilities shall be
deemed to be current Liabilities up to an amount of $15 million for the period
from December 1, 2008 through April 30, 2009, but only to the extent that the
Company actually uses such amount in cash to implement its deferred compensation
program or plan in respect of such period. Notwithstanding anything herein to
the contrary, the LBAME Cash Amount shall not be considered Closing Cash and
shall be deemed not to be current assets or current Liabilities of the Company
Group for purposes of calculation of Closing Net Working Capital.

 

8.

The definition of “Earn-Out Cash Amount” in Section 1.1 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“Earn-Out Cash Amount” means the present value of the earn-out Liabilities set
forth on Schedule 1.1(a) (which the parties agree is $82,563,849, as of April
30, 2009), in each case, only to the extent any such earn-out Liability has not
come due in the ordinary course of its terms (i.e., without any acceleration of
any portion thereof) and has not been paid prior to Closing. The parties hereby
agree and acknowledge that no amounts shall be included in the “Earn-Out Cash
Amount” that may be attributable to the last bullet point set forth on Schedule
1.1(a), with respect to the Asset Purchase Agreement dated September 16, 2003.

 

9.

The definition of “Estimated Closing Cash Target” in Section 1.1 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

 

2

 

--------------------------------------------------------------------------------



“Estimated Closing Cash Target” means: (i) the Earn-Out Cash Amount; plus (ii)
an amount, which may not be less than zero, equal to (x) $97,147,163, minus (y)
the Estimated Closing Net Working Capital.

 

10.

The definition of “Excluded Assets” in Section 1.1 of the Purchase Agreement is
hereby amended by:

 

a.

replacing the introductory language for such definition as follows:

“Excluded Assets” shall mean the following assets, properties, interests and
rights of LBHI and its Subsidiaries (other than the Acquired Subsidiaries), now
or formerly owned by LBHI or any of its Subsidiaries:; and

 

b.

amending and restating clause (v) in its entirety as follows:

(v)         any receivable deemed to be an Excluded Asset pursuant to Section
7.33(b);.

 

11.

The definition of “Excluded Liabilities” in Section 1.1 of the Purchase
Agreement is hereby amended by:

 

a.

replacing the introductory language for such definition as follows:

“Excluded Liabilities” means any Liabilities of LBHI and its Affiliates other
than the Assumed Liabilities, including all Liabilities of LBHI and its
Affiliates to the extent they do not arise out of the Business. Notwithstanding
anything contained in the Purchase Agreement to the contrary, the following
Liabilities (whether or not the same constitute Liabilities of LBHI or any of
its Affiliates) also shall be treated as “Excluded Liabilities”:;

 

b.

amending and restating clause (f) in its entirety as follows:

(f)          any payable deemed to be an Excluded Liability pursuant to Section
7.33(b);; and

 

c.

amending and restating clause (n) in its entirety as follows:

(n)         all Liabilities arising out of or related (i) to the employment or
termination of employment by LBAME of the UK Employees in connection with the
current redundancy process being conducted by LBAME (including ongoing
remuneration, termination payments and any claims by such employees for
discrimination or other employment related matters) (the “UK Employee
Liability”), and (ii) the “Remuneration Costs” and “Losses” payable by EMP
European Mezzanine Partners Limited (“EMP”) pursuant to the letter agreement,
dated on or about May 5, 2009, between LBAME and EMP;

 

12.

The definition of “Final Closing Cash Target” in Section 1.1 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

 

3

 

--------------------------------------------------------------------------------



“Final Closing Cash Target” means: (i) the Earn-Out Cash Amount; plus (ii) an
amount, which may not be less than zero, equal to (x) $98,347,163, minus (y) the
Final Net Working Capital, minus (z) the Invoice Amount.

 

13.

The definition of “Invoice Amount” is hereby added to Section 1.1 of the
Purchase Agreement to read as follows:

“Invoice Amount” means 50% of the aggregate amount of the following expenses
incurred prior to Closing by NBSH Acquisition LLC or the Company or any of its
Subsidiaries: (i) the acquisition and implementation of a SAP general ledger
system, (ii) services provided by PricewaterhouseCoopers to the extent that the
cost is greater than $500,000, and (iii) any legal expenses incurred with
respect to the acquisition of the Trust Companies.

 

14.

The definition of “LBAME” in Section 1.1 of the Purchase Agreement is hereby
added to read as follows:

“LBAME” means Lehman Brothers Asset Management (Europe) Limited.

 

15.

The definition of “LBAME Cash Amount” in Section 1.1 of the Purchase Agreement
is hereby added to read as follows:

“LBAME Cash Amount” means the “Estimated Target Cash Amount”, as defined in the
Sale Agreement, dated on or about May 5, 2009, between Lehman Brothers Holdings
plc, Anthony Victor Lomas, Steven Anthony Pearson, Michael John Andrew Jervis
and Dan Yoram Schwarzmann (as joint administrators), Neuberger Berman Group LLC
and NBEH Limited.

 

16.

The definition of “Purchased Assets” in Section 1.1 of the Purchase Agreement is
hereby amended as follows:

 

a.

Deleting the word “and” at the end of clause (y);

 

b.

Deleting the “.” at the end of clause (z) and inserting “;”;

 

c.

Inserting the following text as a new clause (aa): “(aa) all rights and
remedies, whether arising under statutory or common law, or by contract
(including, but not limited to, any assignment of invention, confidentiality,
non-compete or other similar agreements entered into with employees,
consultants, licensees, distributors or other third parties), to perfect and
secure ownership of the Purchased Intellectual Property; and”; and

 

d.

Inserting the following text as a new clause (bb): “(bb) LBHI’s rights under the
Transition Services Agreement among LBHI, Neuberger Berman Holdings LLC and the
certain European insolvency administrators dated as of November 14, 2008 (the
“LB Europe TSA”) as they relate to services provided to or by the Business.”

 

 

4

 


 

 

17.

The definition of “Purchased Intellectual Property” in Section 1.1 of the
Purchase Agreement is hereby amended by adding the following sentence at the end
of such definition:

For the avoidance of doubt, “Purchased Intellectual Property” shall include,
without limitation, all of LBHI’s and its Subsidiaries’ rights in and to the
Intellectual Property Rights, Software and Technology set forth on Schedule
1.1(k), other than the rights to the same expressly retained by LBHI and its
Subsidiaries pursuant to Section 2.5(e) hereunder.

 

18.

The definition of “Transferred Employee” in Section 1.1 of the Purchase
Agreement is hereby amended by adding the following sentence at the end of such
definition:

For the avoidance of doubt, each UK Employee shall be a Transferred Employee.

 

19.

The definition of “UK Employees” in Section 1.1 of the Purchase Agreement is
hereby added to read as follows:

“UK Employees” shall mean the employees who transfer to Lehman Brothers Asset
Management (Europe) Limited as a result of the transactions contemplated by the
Sale Agreement between Lehman Brothers Holdings plc, Anthony Victor Lomas,
Steven Anthony Pearson, Michael John Andrew Jervis and Dan Yoram Schwarzmann (as
joint administrators), Neuberger Berman Group LLC and NBEH Limited dated on or
about May 5, 2009, as listed on schedule 3 of that agreement.

 

20.

Section 2.5 of the Purchase Agreement is hereby amended by adding thereto as the
following provisions after clause (f):

(g)         Inadvertent Omission. In the event that any Intellectual Property
Rights throughout the world that constitute Purchased Intellectual Property are
not included within the scope of this Agreement as of the Closing Date (“Omitted
Intellectual Property”) then, as soon as practicable, such Omitted Intellectual
Property shall be assigned, or shall be caused to be assigned, to the Company by
amending this Agreement and completing and correcting the schedules hereto or by
a separate assignment agreement. Until such date when the assignment of any such
Omitted Intellectual Property is in effect and recorded with the applicable
Governmental Body, LBHI hereby grants on behalf of itself and its Subsidiaries,
and shall cause to be granted, to the Company, as of the Closing Date, a
nonexclusive, irrevocable, royalty-free, worldwide, perpetual license in, to and
under any Omitted Intellectual Property (with the right to assign and sublicense
such rights).

(h)         Inadvertent Inclusion. In the event that any Intellectual Property
Rights throughout the world that do not constitute Purchased Intellectual
Property are included as Purchased Assets (“Inaccurate Intellectual Property”),
then, as soon as practicable, such Inaccurate Intellectual Property shall be
reassigned, or shall be caused to be reassigned, back to LBHI by the Company or
its applicable

 

 

5

 

--------------------------------------------------------------------------------



Subsidiary by amending this Agreement and completing and correcting the
schedules hereto or by a separate assignment agreement. Until such date when the
assignment of any such Inaccurate Intellectual Property is in effect and
recorded with the applicable Governmental Body, the Company hereby grants on
behalf of itself and its Subsidiaries, and shall cause to be granted to LBHI, as
of the Closing Date, a nonexclusive, irrevocable, royalty-free, worldwide,
perpetual license in, to and under any Inaccurate Intellectual Property (with
the right to assign and sublicense such rights).

 

21.

Section 2.6(b) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

(b)         At the Closing, (i) if the Estimated Closing Cash exceeds the
Estimated Closing Cash Target, then LBHI shall be entitled to withdraw at the
Closing an aggregate amount of Cash equal to such excess from one or more
members of the Company Group, and (ii) if the Estimated Closing Cash is less
than the Estimated Closing Cash Target, then LBHI shall contribute at the
Closing an aggregate amount of Cash equal to such deficiency to one or more
members of the Company Group.

 

22.

Section 2.7(a) of the Purchase Agreement is hereby amended by:

 

a.

replacing the reference therein to “thirty (30) days” to “ninety (90) days.”;
and

 

b.

adding the following after the last sentence of Section 2.7(a):

For the purposes only of the calculation of each of the Closing Net Working
Capital, the Final Closing Cash Target and the components of Closing Cash,
Closing Net Working Capital and Final Closing Cash Target, the Closing Date
shall be deemed to be April 30, 2009; provided, however, that if either LBAME or
Neuberger Berman Asia Limited (“NBAL”) is acquired by the Company or any of its
Subsidiaries after May 7, 2009, then the Closing Date for the purposes of
calculations with respect to LBAME or NBAL, as the case may be, shall be the
date such entity was acquired, unless the parties otherwise agree.

 

23.

Section 7.6(b) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

(b)         Without limiting the foregoing, on and after the Closing Date, each
party shall cooperate with the other party, without any further consideration,
to cause to be executed and delivered, all instruments, including instruments of
conveyance, assignment and transfer, and to make all filings with, and to obtain
all consents, under any permit, license, agreement, indenture or other
instrument, and to take all such other actions as either party may request to
take by any other party from time to time, consistent with the terms of this
Agreement, in order to effectuate the provisions and purposes of this Agreement
and the Ancillary Agreements and, to the extent necessary, (i) the transfer to
the Company or any Subsidiary of the Company of any Purchased Asset, and (ii)
the transfer of any Excluded Asset or

6

 

--------------------------------------------------------------------------------



any Excluded Liability from the Company or any Subsidiary of the Company to LBHI
or any of its Subsidiaries (other than those Excluded Assets and Excluded
Liabilities which the parties agreed prior to Closing would not be transferred
and which are the subject of the Excluded Assets Services Agreement dated as of
May 4, 2009, between the Company and LBHI, as the same may be amended from time
to time); provided, however, that neither party shall be obligated to make any
payment, incur any obligation or grant any concession to any Governmental Body
in connection therewith, other than the payment of ordinary and customary fees.

 

24.

Section 7.9(c) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

(c)         Actual Earn-Out Liabilities. For the avoidance of doubt, if the
aggregate payments of all of the earn-out Liabilities set forth on Schedule
1.1(a) are less than the Earn-Out Cash Amount, then the Company shall repay the
difference (if any) to LBHI within five Business Days of the day on which all
such earn-out Liabilities have been definitively determined, together with
interest of 2% per annum, compounded annually, on the amount of such difference,
calculated from and including the Closing Date to, but excluding, the date of
repayment.

 

25.

Section 7.9(d) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

(d)         UK Employees. The parties agree to work together in an effort to
reduce any UK Employee Liability and will comply with applicable law in all
material respects in connection therewith.

 

26.

Section 7.10(b)(ii) is hereby amended by deleting “(A) for a Pre-Closing Tax
Period, (B)” in the second line thereof.

 

27.

Section 7.10(b)(iii) is hereby amended and restated in its entirety to read as
follows:

In the case of any Affiliated Acquired Subsidiary, LBHI shall prepare and file
the Tax Returns for the Affiliated Group that included such Affiliated Acquired
Subsidiary for any Pre-Closing Tax Period or Straddle Period, and LBHI shall
timely prepare and file any Tax Return of an Acquired Subsidiary for any period
ending within a Pre-Closing Tax Period and shall timely pay the Taxes due and
payable on such Pre-Closing Tax Period Tax Returns. Any such Tax Return shall be
prepared in a manner consistent with the past practices with respect to such
Affiliated Acquired Subsidiary or Acquired Subsidiary, as applicable, except as
otherwise required by a change in applicable Law or this Agreement. At least
thirty (30) days prior to filing, LBHI shall provide the Company with a copy of
the portion of such Tax Returns that relate to the Affiliated Acquired
Subsidiaries and each such Tax Return of each Acquired Subsidiary. Within ten
(10) days of delivery to the Company any such draft Tax Returns (or the

7

 

--------------------------------------------------------------------------------



applicable portions thereof which relate to the Affiliated Acquired
Subsidiaries), the Company shall inform LBHI of any objections the Company has
to such draft Tax Returns (or the applicable portions thereof which relate to
the Affiliated Acquired Subsidiaries), and if the Company has no such
objections, then LBHI shall cause to be timely filed such Affiliated Group Tax
Return or other such Tax Returns completed on the basis of the draft provided to
the Company. If within ten (10) days of delivery to the Company of such draft
Tax Returns (or the applicable portions thereof which relate to the Affiliated
Acquired Subsidiaries), the Company informs the LBHI of the Company’s
objection(s) to such draft Tax Returns (or the applicable portions thereof which
relate to the Affiliated Acquired Subsidiaries), then LBHI and the Company shall
negotiate in good faith to resolve such objection(s). If LBHI and the Company
are able to resolve such objection(s) within ten (10) days of the filing
deadline for such Tax Return (taking into account any applicable extensions),
then LBHI shall cause to be timely filed such Tax Return on the basis agreed
upon by LBHI and the Company. If despite such good faith efforts, LBHI and the
Company are unable to resolve such objection(s) within such period of time, then
the matter shall be submitted to an independent accounting firm acceptable to
LBHI and the Company for review and resolution by such accounting firm, which
review and resolution shall (i) occur no later than five (5) days prior to the
filing deadline of such Tax Return (taking into account any applicable
extensions), and (ii) be limited to the basis of the Company’s objection(s);
and, thereafter, LBHI shall cause to be timely filed such Tax Return on the
basis of the draft provided to the Company, as modified to reflect such
accounting firm’s resolution of the Company’s objection(s) thereto. The fees and
expenses of the independent accounting firm shall be paid one-half by LBHI and
one-half by the Company. The Company shall provide LBHI with any powers of
attorney necessary in connection with the discharge by LBHI of its obligations
pursuant to this Section 7.10(b)(iii). If in connection with the filing of any
Tax Return (other than an income Tax Return) described in this Section
7.10(b)(iii) that is not a Tax Return for an Affiliated Group that includes any
Affiliated Acquired Subsidiary, the Company shall, not less than three (3) days
prior to the due date (without regard to extensions), provide LBHI with an
amount of cash equal to the amount of Tax shown as due on such Tax Return.

 

28.

Section 7.18 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

Section 7.18. LBAME Cash.

(a)         Promptly following the Closing, (i) the Company shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
do, or cause to be done, all things within its control that are reasonably
necessary, proper or advisable to and otherwise take action, subject to
applicable law, to allow LBAME to transfer to one or more of its Affiliates as
soon as practicable following the Closing an amount equal to (x) the LBAME Cash
Amount, minus (y) any amount conclusively determined to be required as
regulatory capital in compliance with the rules and regulations of the Financial
Services Authority (United Kingdom) (the transfer of such amount, the
“Transfer”), and (ii) the parties shall cooperate in all respects with each
other in the taking of actions or

8

 


 

the preparation of materials in connection with the foregoing obligations. For
the avoidance of doubt, any preliminary determination as to the level of such
required regulatory capital shall not constitute the Transfer.

(b)         In connection with the obligations in this Section 7.18, (i) the
Company shall keep LBHI promptly informed of all material actions and the
ongoing status of such material actions in respect of the Transfer and any other
material matter related to the LBAME Cash Amount and the Transfer; (ii) to the
extent practicable and permitted, provide LBHI with draft copies of all material
documentation and plans for action relevant to the foregoing and the LBAME Cash
Amount at such time as will allow LBHI a reasonable opportunity to comment to
such documentation and plans for action before they are finalized or acted upon;
and (iii) the Company shall take into account any reasonable comments and
promptly provide LBHI with a copy of such documentation or plans for action in
the final form.

(c)         On the earlier to occur of (i) the End Date, and (ii) such date that
is five Business Days following the Transfer, the Company shall, or shall cause
one or more of its Subsidiaries to, pay to Neuberger Berman Holdings LLC, or to
such other party as LBHI directs, cash in an amount equal to the LBAME Cash
Amount. Such payment shall be by wire transfer of immediately available funds.
For the purposes of this provision, “End Date” means the date which is three
months after the Closing; provided, however, that if, the Company has been
diligent and has used commercially reasonable efforts to complete the Transfer
before the end of such three month period and the Transfer has not been
completed by such time, the End Date will be delayed to a later date to be
agreed by the parties, but in no event extended beyond an additional six months
(being nine months from Closing). To the extent the Company is able to transfer
on one or more occasions a portion of the LBAME Cash Amount prior to completion
of the Transfer, the Company will pay or cause to be paid each such amount
promptly to LBHI; provided, however, that the Company shall pay or cause to be
paid the remainder of the LBAME Cash Amount in accordance with the preceding
sentences of this Section 7.18(c).

(d)         The payment to Neuberger Berman Holdings LLC, LBHI, or to any other
party at the direction of LBHI, of any amounts pursuant to clause (c) above,
shall not be treated as a distribution by the Company to any “LBHI Member,” as
such term is defined in the Second Amended and Restated Limited Liability
Company Agreement of NBG LLC, dated as of May 4, 2009 (the “NBG LLC Agreement”)
for any purpose under the NBG LLC Agreement. Notwithstanding anything to the
contrary in this Agreement, the NBG LLC Agreement or any related document or
agreement, it is the intention of LBHI and the Company that the transfer of the
LBAME Cash Amount to the Company and/or its Subsidiaries shall, at all times, be
treated as an advance to the Company and/or its Subsidiaries and not as a
contribution to the capital of the Company or any of its Subsidiaries, and the
payments under clause (c) above shall be treated as a repayment of such

 

 

9

 

--------------------------------------------------------------------------------



advance and not as a distribution from the capital of the Company or its
Subsidiaries.

 

29.

Section 7.19(d)(ii) of the Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

 

(ii)

[Intentionally Omitted]

 

30.

Section 7.19(e) is hereby added to read as follows:

(e)         For purposes of clarity, the parties agree that all Furniture,
Equipment and other personal property used in the conduct of the Business at 399
Park Avenue, New York, New York (“399 Park”) shall not constitute Purchased
Assets (except for audio-visual equipment) and the furniture and equipment
formerly located on the fourth (4th) Floor of 399 Park and currently held in
storage at Hanover Moving & Storage Co., 50 Dey Street, Jersey City, New Jersey
07306 shall constitute Purchased Assets.

 

31.

Section 7.23 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

The parties acknowledge and agree that consents from the landlords have not been
obtained as of the Closing Date with respect to the transfer and assignment of
the Transferred Real Property Leases (excluding those leases where the tenant is
an entity whose interests are being acquired by the Company or a member of the
Company Group and for which no assignment and assumption of the Transferred Real
Property Lease is required to be delivered) and that, as a result, such
Transferred Real Property Leases are being treated for all purposes hereunder as
Deferred Transfer Purchased Assets and all obligations and liabilities
thereunder are being treated for all purposes hereunder, collectively, as a
Deferred Transfer Assumed Liability with such treatment to continue, with
respect to any particular Transferred Real Property Lease, until the earlier of
(a) the assignment of such Transferred Real Property Lease to the Company or a
member of the Company Group following the receipt of the required consent from
the applicable landlord, as contemplated hereunder, and (b) the remaining term
of such Transferred Real Property Lease (or, if terminated earlier, for as long
as such Transferred Real Property Lease remains in effect).

 

32.

Schedule 7.26 of the Purchase Agreement (Withdrawal of Lehman Brothers Holdings
Inc. Capital) is hereby amended and restated in its entirety as attached hereto.

 

33.

Section 7.33 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

7.33

Intercompany Accounts.

(a)         Except as otherwise mutually agreed by the parties, at or prior to
the Closing, LBHI shall, and shall cause its Acquired Subsidiaries and

 

 

10

 

--------------------------------------------------------------------------------



Neuberger Berman Group LLC to, settle all intercompany transactions between any
Acquired Subsidiary or Neuberger Berman Group LLC (on the one hand) and LBHI or
any Subsidiary of LBHI (other than any Acquired Subsidiary or Neuberger Berman
Group LLC) (on the other hand), such that, from and after the Closing, there
will be no intercompany Liabilities between LBHI and its Subsidiaries (on the
one hand) and any member of the Company Group (on the other hand).
Notwithstanding the foregoing, (a) any intercompany transactions between any
Acquired Subsidiary or Neuberger Berman Group LLC (on the one hand) and any
affiliate of LBHI subject to or under administration, receivership, bankruptcy,
or other similar insolvency proceeding in any non-U.S. jurisdiction, Lehman
Brothers Inc., and any other affiliate of LBHI subject to a proceeding under
SIPA, chapter 7 of the Bankruptcy Code, or that is not under the direct or
indirect control of LBHI such as by reason of the appointment of a trustee,
administrator, liquidator or the like (any such entity, a “Non-Controlled Lehman
Party”) (on the other hand) will not be settled; (b) any intercompany
transactions between LBHI or any Subsidiary of LBHI (other than any Acquired
Subsidiary or Neuberger Berman Group LLC) (on the one hand) and Lehman Brothers
Asset Management (Europe) Ltd. or any of its Subsidiaries (on the other hand)
will not be settled; and (c) any intercompany transactions between LBHI or any
Subsidiary of LBHI (other than any Acquired Subsidiary or Neuberger Berman Group
LLC) (on the one hand) and Neuberger Berman Asia Limited., f/k/a Lehman Brothers
Asset Management Asia Ltd., or any of its Subsidiaries will not be settled.

(b)         All receivables (and any claims predicated thereon) owed to
Neuberger Berman Group LLC or any Acquired Subsidiary in respect of intercompany
transactions between any Acquired Subsidiary or Neuberger Berman Group LLC (on
the one hand) and any Non-Controlled Lehman Party (on the other hand) shall be
deemed to be Excluded Assets, but only to the extent that any such receivable
constitutes a current asset. All payables owed by Neuberger Berman Group LLC or
any Acquired Subsidiary in respect of intercompany transactions between any
Acquired Subsidiary or Neuberger Berman Group LLC (on the one hand) and any
Non-Controlled Lehman Party (on the one hand) shall be deemed to be Excluded
Liabilities, but only to the extent that any such payable constitutes a current
Liability.

 

34.

Section 10.2 of the Purchase Agreement is hereby amended by replacing both
references to “the Company” in the first proviso thereof with “NBSH Acquisition,
LLC and the Company Group”.

 

35.

For purposes of clarification, the rights granted to the Company pursuant to
clause (r) of the definition of “Purchased Assets” includes a non-exclusive
sub-license to LBHI’s rights under Section 8.9 of the BarCap APA with respect to
non-Mark Intellectual Property Rights set forth on Exhibit B hereto.

Except as amended hereby, all of the terms of the Purchase Agreement shall
remain in full force and effect and are hereby ratified in all respects. On and
after the date of this letter agreement,

 

 

11

 

--------------------------------------------------------------------------------



each reference in the Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the Purchase
Agreement in any other agreements, documents or instruments executed and
delivered pursuant to, in connection with or in relation to the Purchase
Agreement, shall mean and be a reference to the Purchase Agreement, as amended
by this letter agreement.

Each of the Company and LBHI hereby represents and warrants to each other that:
(a) such party has all requisite power and authority to execute and deliver this
letter agreement; (b) the execution and delivery of this letter agreement by
such party have been duly authorized by all requisite action on the part of such
party; and (c) this letter agreement has been duly and validly executed and
delivered by such party hereto.

THIS LETTER AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS LETTER AGREEMENT
(INCLUDING ANY AMENDMENT, SUPPLEMENT OR WAIVER OF THIS LETTER AGREEMENT), OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS LETTER AGREEMENT (INCLUDING ANY
AMENDMENT, SUPPLEMENT OR WAIVER OF THIS LETTER AGREEMENT) AND THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

This letter agreement may be executed in multiple counterparts, each of which
will be deemed to be an original copy of this letter agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

12

 

--------------------------------------------------------------------------------



 

If the foregoing is consistent with your understanding, please so indicate by
signing below and returning a copy of this letter to us.

Very truly yours,

 

LEHMAN BROTHERS HOLDINGS INC.

 

By:

/s/ William Fox

 

Name:

William Fox

 

Title:

Controller, Treasurer and Executive Vice President

 

Accepted and agreed to as of

the date first written above:

 

NBSH ACQUISITION, LLC

By:

/s/ Joseph Amato

 

Name:

Joseph Amato

 

Title

Member

 

 

By:

/s/ George Walker

 

Name:

George Walker

 

Title

Member

 

 

 